Upon a careful reconsideration of appellant's Bill of Exception No. 14 relating to the improper argument of the *Page 193 
County Attorney, we have been forced to the conclusion that the argument therein set out was of such a highly prejudicial character as to compel a reversal of this case. The argument is rather lengthy. Part of the language is as follows:
"There's a man 30 years old according to his own testimony and quite handy with guns. * * * Here's a man charged with murder, here's a man that pleaded guilty to assault to murder — the same kind of case he is being tried for now, assault to murder, you get me. * * * Gentlemen it is a case that requires at the hands of a courageous jury, a verdict that will put a stop to those things. * * * That kind of a man that has run and ruled over this county with a gun in his hand; that has pleaded guilty to assault to murder; that has been charged with murder, ought to be placed in an institution where no longer he can become a menace to society."
The evidence of appellant's indictment for other crimes was admissible for only one purpose and the Court so instructed the jury, viz: As affecting appellant's credibility as a witness. The purpose and effect of the language set out in the above bill was to insist upon its misappropriation by the jury and to its use by them as evidence of his guilt of the charge for which he was being tried. Our attention had not been called when we wrote the former opinion to the cases of McClure v. State, 100 Tex.Crim. Rep., and Jarrott v. State, 96 Tex. Crim. 239, where this same subject was discussed and language of a similar nature held reversible error. It is a matter of regret that the zeal of prosecuting attorneys will lead them to hazard a victory for the State by the use of such language, but if the law is to be followed as announced in the cases cited herein, a reversal of this case is forced upon us. See also Wilson v. State, 95 Tex.Crim. Rep.; Taylor v. State, 50 Tex.Crim. Rep.; and Meyers v. State, No. 12726, this day decided, where the same question will be found fully discussed. We can add nothing to what is said on the subject in the above cases.
Motion for rehearing granted, judgment of affirmance set aside and judgment of the trial court reversed and cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 194